DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder (U.S. 2016/0037709) in view of Glendenning (U.S. 2015/0096481) and Mariman (U.S. 2012/0255475).
Regarding independent claim 1, Sauder teaches (Fig. 2) a row unit, comprising: an upright frame portion (above downwardly extending shank 254 and coupled to parallel linkage 216) comprising front- and rear-facing sides, the front facing side configured to be coupled to a tool bar (14); a fore and aft extending frame (section of row unit 200 to which instrument pin 392 is pivotally coupled) coupled on one end to the rear-facing side, the fore and aft extending frame operably coupled to one or more disc openers (244) and plural gauge wheels (248); an arm (236, coupling the closing wheel to the row unit 200) pivotally coupled to the fore and aft extending frame; and a pair of closing wheels (236), each operably coupled to the arm.
Sauder does not teach independent closing wheel arms or closing wheel downforce components.  Glendenning teaches (Fig. 3, 6) an agricultural implement comprising a pair of arms (156, 158) coupled to a fore and aft extending frame (rear of 40); a pair of closing wheels (176, 178), each 
Sauder in view of Glendenning does not teach closing wheel actuators.  Mariman teaches (Fig. 2) a closing-wheel downforce-control system comprising a pair of closing wheels (42), each operably coupled to an arm (52); and an adjustable down force actuator (61) coupled between a mounting frame (50) and the arm.  Mariman describes the prior use in the art of springs as downforce components for closing wheels, as well as its disadvantage due to the need for manual spring adjustment ([0002], lines 8-14).  The system of Mariman is designed to overcome this disadvantage.  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Sauder and Glendenning to utilize actuators in place of springs, as taught by Mariman.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the independent nature of the downforce components when replacing the springs with actuators since, as described above, Glendenning teaches the advantage of closing wheels which react independently to differing conditions and obstructions.
Regarding claim 2, in the combination above, Sauder further teaches that the upright frame is orthogonal to the fore and aft extending frame.
Regarding claim 3, in the combination above, Sauder further teaches a parallel linkage (216), wherein the upright frame is coupled to the parallel linkage.
Regarding claim 4, in the combination above, Sauder further teaches a pair of gauge wheel arms (260) coupled respectively between the fore and aft extending frame and the gauge wheels.
Regarding claim 5, in the combination above, Sauder further teaches that the fore and aft extending frame further comprises a gauge wheel adjustment linkage (268, 380, 392).
Regarding claim 6, in the combination above, Sauder and Glendenning both further teach that the arm (Sauder) and the pair of arms (Glendenning) extend rearwardly from the fore and aft extending frame according to an obtuse angle formed between the fore and aft extending frame and the arm/pair of arms.
Regarding claim 7, in the combination above, Glendenning further teaches that the pair of down force components (actuators in the combination) are oriented in parallel to a longitudinal axis of the fore and aft extending frame.  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 8, in the combination above, Mariman further teaches that the pair of down force actuators may comprise pneumatic actuators ([0021], lines 1-3).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 9, in the combination above, Mariman further teaches that the pair of down force actuators may comprise hydraulic actuators ([0021], lines 1-4).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 11, in the combination above, Mariman further teaches that the pair of down force actuators may comprise electric actuators ([0021], lines 1-4).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 12, in the combination above, Mariman further teaches (Fig. 7) an actuable valve (88) coupled to the down force actuator (60).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize actuable valves in the combination to facilitate control of the actuators.
Regarding claim 13, in the combination above, Glendenning further teaches that the pair of closing wheels is staggered fore and aft (Fig. 6).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination in this way.
Regarding independent claim 14, Sauder teaches (Fig. 2) a closing wheel system, comprising: a row unit (200), comprising: an upright frame portion (above downwardly-extending shank (254) and coupled to parallel linkage (216)) comprising front and rear-facing sides, the front facing side configured to be coupled to a tool bar (14); a fore and aft extending frame (section of unit (200) to which instrument pin (392) is pivotally coupled) coupled on one end to the rear-facing side, the fore and aft extending frame operably coupled to one or more disc openers (244) and plural gauge wheels (248); an arm (236, coupling the closing wheel to the row unit (200)) pivotally coupled to the fore and aft extending frame; and a pair of closing wheels (236), each operably coupled to the arm.
Sauder does not teach independent closing wheel arms or downforce components.  Glendenning teaches (Fig. 3, 6) an agricultural implement comprising a pair of arms (156, 158) pivotally and independently coupled to a fore and aft extending frame (rear of 40); a pair of closing wheels (176, 178), each operably coupled to one of the pair of arms; and first and second down force components (140, 142); [0038], lines 7-12), each coupled between the upright frame (40) and the one of the pair of arms.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the described independent suspension as disclosed by Glendenning on the furrow closing assembly of Sauder.  Doing so would allow each closing disc to move in response to its own soil, path, obstructions, etc. while the other continues to operate (Glendenning, Abstract, lines 6-9).
Sauder in view of Glendenning does not teach closing wheel actuators or a controller for directly controlling the closing wheel assembly.  Mariman teaches (Fig. 2, 5) a closing wheel downforce control system comprising a pair of closing wheels (42), each operably coupled to an arm (52); a down force actuator (61) coupled between a mounting frame (50) and the arm; and a controller (76) configured to control actuation of the down force actuator to control positioning of the pair of closing wheels.  Mariman describes the prior use in the art of springs as downforce components for closing wheels, as well as its disadvantage due to the need for manual spring adjustment ([0002], lines 8-14).  The system of Mariman is designed to overcome this disadvantage.  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Sauder and Glendenning to utilize actuators in place of springs and a controller, as taught by Mariman.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to maintain the independent nature of the downforce components (and by extension their control by the controller) when replacing the springs with actuators since, as described above, Glendenning teaches the advantage of closing wheels which react independently to differing conditions and obstructions.
Regarding claim 15, in the combination above, Mariman further teaches (Fig. 2, 7) one or more sensors (64, 78; [0015]), wherein the controller (76) is configured to control the actuation of the first and second down force actuators (61) based on input from the one or more sensors.  It would have been obvious to one having ordinary skill in the art to arrange the combination in this way to help facilitate proper control of the closing wheels.
Regarding claim 16, in the combination above, Mariman further teaches that at least one of the one or more sensors comprises a load cell or senses pressure ([0015]).  It would have been reasonable to one having ordinary skill in the art to arrange the combination in this way.
Regarding claim 17, in the combination above, Mariman further teaches that the first and second down force actuators comprise linear or rotary actuators (a cylinder (61) being a linear actuator).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination in this way.
Regarding claim 18, in the combination above, Mariman further teaches (Fig. 7) one or more actuable valves (88) coupled to the first and second down force actuators (61), wherein the first and second down force actuators are based on pneumatic or hydraulic technology ([0021], lines 1-4), and wherein the controller is configured to control actuation of the first and second down force components via the one or more actuable valves ([0019], lines 11-23).  It would have been obvious to one having ordinary skill in the art to arrange the combination in this way to facilitate control of the actuators.
Regarding claim 21, in the combination above, Mariman further teaches (Fig. 5) a user interface (80) in communication with the controller (76).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such an interface in order to allow a user to input desired downforces.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671